Case 5:17-cv-02514-JGB-SHK Document 264-2 Filed 04/17/20 Page 1 of 22 Page ID
                                  #:5825




                        EXHIBIT B
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 2 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5826




       Coronavirus Disease 2019 (COVID-19)

      Interim Guidance on Management of Coronavirus
      Disease 2019 (COVID-19) in Correctional and Detention
      Facilities
      Printer friendly version 


      PowerPoint Presentation: Managing COVID-19 in Correctional and Detention Facilities  [25 pages, 1 MB]


            This interim guidance is based on what is currently known about the transmission and severity of coronavirus disease
            2019 (COVID-19) as of the date of posting, March 23, 2020.

            The US Centers for Disease Control and Prevention (CDC) will update this guidance as needed and as additional
            information becomes available. Please check the CDC website periodically for updated interim guidance.

            This document provides interim guidance speci c for correctional facilities and detention centers during the outbreak of
            COVID-19, to ensure continuation of essential public services and protection of the health and safety of incarcerated and
            detained persons, sta , and visitors. Recommendations may need to be revised as more information becomes available.




      Who is the intended audience for this guidance?
      This document is intended to provide guiding principles for healthcare and non-healthcare administrators of correctional and
      detention facilities (including but not limited to federal and state prisons, local jails, and detention centers), law enforcement
      agencies that have custodial authority for detained populations (i.e., US Immigration and Customs Enforcement and US
      Marshals Service), and their respective health departments, to assist in preparing for potential introduction, spread, and
      mitigation of COVID-19 in their facilities. In general, the document uses terminology referring to correctional environments
      but can also be applied to civil and pre-trial detention settings.

      This guidance will not necessarily address every possible custodial setting and may not use legal terminology speci c to
      individual agencies’ authorities or processes. The guidance may need to be adapted based on individual facilities’ physical
      space, sta ng, population, operations, and other resources and conditions. Facilities should contact CDC or their state, local,
      territorial, and/or tribal public health department if they need assistance in applying these principles or addressing topics that
      are not speci cally covered in this guidance.



      Why is this guidance being issued?
      Correctional and detention facilities can include custody, housing, education, recreation, healthcare, food service, and
      workplace components in a single physical setting. The integration of these components presents unique challenges for
      control of COVID-19 transmission among incarcerated/detained persons, sta , and visitors. Consistent application of speci c
      preparation, prevention, and management measures can help reduce the risk of transmission and severe disease from
      COVID-19.

              Incarcerated/detained persons live, work, eat, study, and recreate within congregate environments, heightening the
              potential for COVID-19 to spread once introduced.
              In most cases, incarcerated/detained persons are not permitted to leave the facility.
              There are many opportunities for COVID-19 to be introduced into a correctional or detention facility, including daily sta
              ingress and egress; transfer of incarcerated/detained persons between facilities and systems, to court appearances, and
              to outside medical visits; and visits from family, legal representatives, and other community members. Some settings,


https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              1/21
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 3 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5827

              particularly jails and detention centers, have high turnover, admitting new entrants daily who may have been exposed to
              COVID-19 in the surrounding community or other regions.
              Persons incarcerated/detained in a particular facility often come from a variety of locations, increasing the potential to
              introduce COVID-19 from di erent geographic areas.
              Options for medical isolation of COVID-19 cases are limited and vary depending on the type and size of facility, as well as
              the current level of available capacity, which is partly based on medical isolation needs for other conditions.
              Adequate levels of custody and healthcare sta ng must be maintained to ensure safe operation of the facility, and
              options to practice social distancing through work alternatives such as working from home or reduced/alternate
              schedules are limited for many sta roles.
              Correctional and detention facilities can be complex, multi-employer settings that include government and private
              employers. Each is organizationally distinct and responsible for its own operational, personnel, and occupational health
              protocols and may be prohibited from issuing guidance or providing services to other employers or their sta within the
              same setting. Similarly, correctional and detention facilities may house individuals from multiple law enforcement
              agencies or jurisdictions subject to di erent policies and procedures.
              Incarcerated/detained persons and sta may have medical conditions that increase their risk of severe disease from
              COVID-19.
              Because limited outside information is available to many incarcerated/detained persons, unease and misinformation
              regarding the potential for COVID-19 spread may be high, potentially creating security and morale challenges.
              The ability of incarcerated/detained persons to exercise disease prevention measures (e.g., frequent handwashing) may
              be limited and is determined by the supplies provided in the facility and by security considerations. Many facilities
              restrict access to soap and paper towels and prohibit alcohol-based hand sanitizer and many disinfectants.
              Incarcerated persons may hesitate to report symptoms of COVID-19 or seek medical care due to co-pay requirements
              and fear of isolation.


      CDC has issued separate COVID-19 guidance addressing healthcare infection control and clinical care of COVID-19 cases as
      well as close contacts of cases in community-based settings. Where relevant, community-focused guidance documents are
      referenced in this document and should be monitored regularly for updates, but they may require adaptation for correctional
      and detention settings.

      This guidance document provides additional recommended best practices speci cally for correctional and detention facilities.
      At this time, di erent facility types (e.g., prison vs. jail) and sizes are not di erentiated. Administrators and agencies should
      adapt these guiding principles to the speci c needs of their facility.



      What topics does this guidance include?
      The guidance below includes detailed recommendations on the following topics related to COVID-19 in correctional and
      detention settings:

              Operational and communications preparations for COVID-19
              Enhanced cleaning/disinfecting and hygiene practices
              Social distancing strategies to increase space between individuals in the facility
              How to limit transmission from visitors
              Infection control, including recommended personal protective equipment (PPE) and potential alternatives during PPE
              shortages
              Verbal screening and temperature check protocols for incoming incarcerated/detained individuals, sta , and visitors
              Medical isolation of con rmed and suspected cases and quarantine of contacts, including considerations for cohorting
              when individual spaces are limited
              Healthcare evaluation for suspected cases, including testing for COVID-19
              Clinical care for con rmed and suspected cases
              Considerations for persons at higher risk of severe disease from COVID-19



      De nitions of Commonly Used Terms
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              2/21
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 4 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5828

      Close contact of a COVID-19 case – In the context of COVID-19, an individual is considered a close contact if they a) have been
      within approximately 6 feet of a COVID-19 case for a prolonged period of time or b) have had direct contact with infectious
      secretions from a COVID-19 case (e.g., have been coughed on). Close contact can occur while caring for, living with, visiting, or
      sharing a common space with a COVID-19 case. Data to inform the de nition of close contact are limited. Considerations
      when assessing close contact include the duration of exposure (e.g., longer exposure time likely increases exposure risk) and
      the clinical symptoms of the person with COVID-19 (e.g., coughing likely increases exposure risk, as does exposure to a
      severely ill patient).


      Cohorting – Cohorting refers to the practice of isolating multiple laboratory-con rmed COVID-19 cases together as a group, or
      quarantining close contacts of a particular case together as a group. Ideally, cases should be isolated individually, and close
      contacts should be quarantined individually. However, some correctional facilities and detention centers do not have enough
      individual cells to do so and must consider cohorting as an alternative. See Quarantine and Medical Isolation sections below
      for speci c details about ways to implement cohorting to minimize the risk of disease spread and adverse health outcomes.

      Community transmission of COVID-19 – Community transmission of COVID-19 occurs when individuals acquire the disease
      through contact with someone in their local community, rather than through travel to an a ected location. Once community
      transmission is identi ed in a particular area, correctional facilities and detention centers are more likely to start seeing cases
      inside their walls. Facilities should consult with local public health departments if assistance is needed in determining how to
      de ne “local community” in the context of COVID-19 spread. However, because all states have reported cases, all facilities
      should be vigilant for introduction into their populations.


      Con rmed vs. Suspected COVID-19 case – A con rmed case has received a positive result from a COVID-19 laboratory test,
      with or without symptoms. A suspected case shows symptoms of COVID-19 but either has not been tested or is awaiting test
      results. If test results are positive, a suspected case becomes a con rmed case.

      Incarcerated/detained persons – For the purpose of this document, “incarcerated/detained persons” refers to persons held in
      a prison, jail, detention center, or other custodial setting where these guidelines are generally applicable. The term includes
      those who have been sentenced (i.e., in prisons) as well as those held for pre-trial (i.e., jails) or civil purposes (i.e, detention
      centers). Although this guidance does not speci cally reference individuals in every type of custodial setting (e.g., juvenile
      facilities, community con nement facilities), facility administrators can adapt this guidance to apply to their speci c
      circumstances as needed.


      Medical Isolation – Medical isolation refers to con ning a con rmed or suspected COVID-19 case (ideally to a single cell with
      solid walls and a solid door that closes), to prevent contact with others and to reduce the risk of transmission. Medical
      isolation ends when the individual meets pre-established clinical and/or testing criteria for release from isolation, in
      consultation with clinical providers and public health o cials (detailed in guidance below). In this context, isolation does NOT
      refer to punitive isolation for behavioral infractions within the custodial setting. Sta are encouraged to use the term “medical
      isolation” to avoid confusion.

      Quarantine – Quarantine refers to the practice of con ning individuals who have had close contact with a COVID-19 case to
      determine whether they develop symptoms of the disease. Quarantine for COVID-19 should last for a period of 14 days.
      Ideally, each quarantined individual would be quarantined in a single cell with solid walls and a solid door that closes. If
      symptoms develop during the 14-day period, the individual should be placed under medical isolation and evaluated for
      COVID-19. If symptoms do not develop, movement restrictions can be lifted, and the individual can return to their previous
      residency status within the facility.


      Social Distancing – Social distancing is the practice of increasing the space between individuals and decreasing the frequency
      of contact to reduce the risk of spreading a disease (ideally to maintain at least 6 feet between all individuals, even those who
      are asymptomatic). Social distancing strategies can be applied on an individual level (e.g., avoiding physical contact), a group
      level (e.g., canceling group activities where individuals will be in close contact), and an operational level (e.g., rearranging
      chairs in the dining hall to increase distance between them). Although social distancing is challenging to practice in
      correctional and detention environments, it is a cornerstone of reducing transmission of respiratory diseases such as COVID-
      19. Additional information about social distancing, including information on its use to reduce the spread of other viral
      illnesses, is available in this CDC publication  .

      Sta – In this document, “sta ” refers to all public sector employees as well as those working for a private contractor within a
      correctional facility (e.g., private healthcare or food service). Except where noted, “sta ” does not distinguish between
      healthcare, custody, and other types of sta including private facility operators.


https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              3/21
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 5 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5829

      Symptoms – Symptoms of COVID-19 include fever, cough, and shortness of breath. Like other respiratory infections, COVID-19
      can vary in severity from mild to severe. When severe, pneumonia, respiratory failure, and death are possible. COVID-19 is a
      novel disease, therefore the full range of signs and symptoms, the clinical course of the disease, and the individuals and
      populations most at risk for disease and complications are not yet fully understood. Monitor the CDC website for updates on
      these topics.



      Facilities with Limited Onsite Healthcare Services
      Although many large facilities such as prisons and some jails usually employ onsite healthcare sta and have the capacity to
      evaluate incarcerated/detained persons for potential illness within a dedicated healthcare space, many smaller facilities do
      not. Some of these facilities have access to on-call healthcare sta or providers who visit the facility every few days. Others
      have neither onsite healthcare capacity nor onsite medical isolation/quarantine space and must transfer ill patients to other
      correctional or detention facilities or local hospitals for evaluation and care.

      The majority of the guidance below is designed to be applied to any correctional or detention facility, either as written or with
      modi cations based on a facility’s individual structure and resources. However, topics related to healthcare evaluation and
      clinical care of con rmed and suspected COVID-19 cases and their close contacts may not apply directly to facilities with
      limited or no onsite healthcare services. It will be especially important for these types of facilities to coordinate closely with
      their state, local, tribal, and/or territorial health department when they encounter con rmed or suspected cases among
      incarcerated/detained persons or sta , in order to ensure e ective medical isolation and quarantine, necessary medical
      evaluation and care, and medical transfer if needed. The guidance makes note of strategies tailored to facilities without onsite
      healthcare where possible.


      Note that all sta in any sized facility, regardless of the presence of onsite healthcare services, should observe guidance on
      recommended PPE in order to ensure their own safety when interacting with con rmed and suspected COVID-19 cases.
      Facilities should make contingency plans for the likely event of PPE shortages during the COVID-19 pandemic.

      COVID-19 Guidance for Correctional Facilities


      Guidance for correctional and detention facilities is organized into 3 sections: Operational Preparedness, Prevention, and
      Management of COVID-19. Recommendations across these sections can be applied simultaneously based on the progress of
      the outbreak in a particular facility and the surrounding community.

              Operational Preparedness. This guidance is intended to help facilities prepare for potential COVID-19 transmission in the
              facility. Strategies focus on operational and communications planning and personnel practices.
              Prevention. This guidance is intended to help facilities prevent spread of COVID-19 from outside the facility to inside.
              Strategies focus on reinforcing hygiene practices, intensifying cleaning and disinfection of the facility, screening (new
              intakes, visitors, and sta ), continued communication with incarcerated/detained persons and sta , and social distancing
              measures (increasing distance between individuals).
              Management. This guidance is intended to help facilities clinically manage con rmed and suspected COVID-19 cases
              inside the facility and prevent further transmission. Strategies include medical isolation and care of
              incarcerated/detained persons with symptoms (including considerations for cohorting), quarantine of cases’ close
              contacts, restricting movement in and out of the facility, infection control practices for individuals interacting with cases
              and quarantined contacts or contaminated items, intensi ed social distancing, and cleaning and disinfecting areas
              visited by cases.



      Operational Preparedness
      Administrators can plan and prepare for COVID-19 by ensuring that all persons in the facility know the symptoms of COVID-
      19 and how to respond if they develop symptoms. Other essential actions include developing contingency plans for reduced
      workforces due to absences, coordinating with public health and correctional partners, and communicating clearly with sta
      and incarcerated/detained persons about these preparations and how they may temporarily alter daily life.


      Communication & Coordination
              Develop information-sharing systems with partners.

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              4/21
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 6 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5830

                       Identify points of contact in relevant state, local, tribal, and/or territorial public health departments before cases
                       develop. Actively engage with the health department to understand in advance which entity has jurisdiction to
                       implement public health control measures for COVID-19 in a particular correctional or detention facility.
                       Create and test communications plans to disseminate critical information to incarcerated/detained persons, sta ,
                       contractors, vendors, and visitors as the pandemic progresses.
                       Communicate with other correctional facilities in the same geographic area to share information including disease
                       surveillance and absenteeism patterns among sta .
                       Where possible, put plans in place with other jurisdictions to prevent con rmed and suspected COVID-19 cases and
                       their close contacts from being transferred between jurisdictions and facilities unless necessary for medical
                       evaluation, medical isolation/quarantine, clinical care, extenuating security concerns, or to prevent overcrowding.
                       Stay informed about updates to CDC guidance via the CDC COVID-19 website as more information becomes known.
              Review existing pandemic u, all-hazards, and disaster plans, and revise for COVID-19.
                   Ensure that physical locations (dedicated housing areas and bathrooms) have been identi ed to isolate con rmed
                   COVID-19 cases and individuals displaying COVID-19 symptoms, and to quarantine known close contacts of cases.
                   (Medical isolation and quarantine locations should be separate). The plan should include contingencies for multiple
                   locations if numerous cases and/or contacts are identi ed and require medical isolation or quarantine
                   simultaneously. See Medical Isolation and Quarantine sections below for details regarding individual medical
                   isolation and quarantine locations (preferred) vs. cohorting.
                       Facilities without onsite healthcare capacity should make a plan for how they will ensure that suspected COVID-19
                       cases will be isolated, evaluated, tested (if indicated), and provided necessary medical care.
                       Make a list of possible social distancing strategies that could be implemented as needed at di erent stages of
                       transmission intensity.
                       Designate o cials who will be authorized to make decisions about escalating or de-escalating response e orts as
                       the epidemiologic context changes.


              Coordinate with local law enforcement and court o cials.
                  Identify lawful alternatives to in-person court appearances, such as virtual court, as a social distancing measure to
                  reduce the risk of COVID-19 transmission.
                       Explore strategies to prevent over-crowding of correctional and detention facilities during a community outbreak.
              Post signage throughout the facility communicating the following:
                   For all: symptoms of COVID-19 and hand hygiene instructions
                       For incarcerated/detained persons: report symptoms to sta
                       For sta : stay at home when sick; if symptoms develop while on duty, leave the facility as soon as possible and
                       follow CDC-recommended steps for persons who are ill with COVID-19 symptoms including self-isolating at home,
                       contacting their healthcare provider as soon as possible to determine whether they need to be evaluated and
                       tested, and contacting their supervisor.
                       Ensure that signage is understandable for non-English speaking persons and those with low literacy, and make
                       necessary accommodations for those with cognitive or intellectual disabilities and those who are deaf, blind, or low-
                       vision.


      Personnel Practices
              Review the sick leave policies of each employer that operates in the facility.
                   Review policies to ensure that they actively encourage sta to stay home when sick.
                       If these policies do not encourage sta to stay home when sick, discuss with the contract company.
                       Determine which o cials will have the authority to send symptomatic sta home.


              Identify sta whose duties would allow them to work from home. Where possible, allowing sta to work from home can
              be an e ective social distancing strategy to reduce the risk of COVID-19 transmission.
                   Discuss work from home options with these sta and determine whether they have the supplies and technological
                   equipment required to do so.
                       Put systems in place to implement work from home programs (e.g., time tracking, etc.).




https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              5/21
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 7 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5831

              Plan for sta absences. Sta should stay home when they are sick, or they may need to stay home to care for a sick
              household member or care for children in the event of school and childcare dismissals.
                   Allow sta to work from home when possible, within the scope of their duties.
                       Identify critical job functions and plan for alternative coverage by cross-training sta where possible.
                       Determine minimum levels of sta in all categories required for the facility to function safely. If possible, develop a
                       plan to secure additional sta if absenteeism due to COVID-19 threatens to bring sta ng to minimum levels.
                       Consider increasing keep on person (KOP) medication orders to cover 30 days in case of healthcare sta shortages.

              Consider o ering revised duties to sta who are at higher risk of severe illness with COVID-19. Persons at higher risk
              may include older adults and persons of any age with serious underlying medical conditions including lung disease,
              heart disease, and diabetes. See CDC’s website for a complete list, and check regularly for updates as more data become
              available to inform this issue.
                   Facility administrators should consult with their occupational health providers to determine whether it would be
                   allowable to reassign duties for speci c sta members to reduce their likelihood of exposure to COVID-19.
              O er the seasonal in uenza vaccine to all incarcerated/detained persons (existing population and new intakes) and sta
              throughout the in uenza season. Symptoms of COVID-19 are similar to those of in uenza. Preventing in uenza cases in
              a facility can speed the detection of COVID-19 cases and reduce pressure on healthcare resources.

              Reference the Occupational Safety and Health Administration website  for recommendations regarding worker
              health.

              Review CDC’s guidance for businesses and employers to identify any additional strategies the facility can use within its
              role as an employer.


      Operations & Supplies
              Ensure that su cient stocks of hygiene supplies, cleaning supplies, PPE, and medical supplies (consistent with the
              healthcare capabilities of the facility) are on hand and available, and have a plan in place to restock as needed if COVID-
              19 transmission occurs within the facility.
                   Standard medical supplies for daily clinic needs
                       Tissues
                       Liquid soap when possible. If bar soap must be used, ensure that it does not irritate the skin and thereby
                       discourage frequent hand washing.
                       Hand drying supplies
                       Alcohol-based hand sanitizer containing at least 60% alcohol (where permissible based on security restrictions)
                       Cleaning supplies, including EPA-registered disinfectants e ective against the virus that causes COVID-19 
                       Recommended PPE (facemasks, N95 respirators, eye protection, disposable medical gloves, and disposable
                       gowns/one-piece coveralls). See PPE section and Table 1 for more detailed information, including recommendations
                       for extending the life of all PPE categories in the event of shortages, and when face masks are acceptable
                       alternatives to N95s. Visit CDC’s website for a calculator to help determine rate of PPE usage.
                       Sterile viral transport media and sterile swabs to collect nasopharyngeal specimens if COVID-19 testing is indicated

              Make contingency plans for the probable event of PPE shortages during the COVID-19 pandemic, particularly for non-
              healthcare workers.
                   See CDC guidance optimizing PPE supplies.

              Consider relaxing restrictions on allowing alcohol-based hand sanitizer in the secure setting where security concerns
              allow. If soap and water are not available, CDC recommends cleaning hands with an alcohol-based hand sanitizer that
              contains at least 60% alcohol. Consider allowing sta to carry individual-sized bottles for their personal hand hygiene
              while on duty.
              Provide a no-cost supply of soap to incarcerated/detained persons, su cient to allow frequent hand washing. (See
              Hygiene section below for additional detail regarding recommended frequency and protocol for hand washing.)
                   Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate the skin and thereby
                   discourage frequent hand washing.


https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              6/21
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 8 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5832

              If not already in place, employers operating within the facility should establish a respiratory protection program as
              appropriate, to ensure that sta and incarcerated/detained persons are t tested for any respiratory protection they will
              need within the scope of their responsibilities.
              Ensure that sta and incarcerated/detained persons are trained to correctly don, do , and dispose of PPE that they will
              need to use within the scope of their responsibilities. See Table 1 for recommended PPE for incarcerated/detained
              persons and sta with varying levels of contact with COVID-19 cases or their close contacts.



      Prevention
      Cases of COVID-19 have been documented in all 50 US states. Correctional and detention facilities can prevent introduction of
      COVID-19 from the community and reduce transmission if it is already inside by reinforcing good hygiene practices among
      incarcerated/detained persons, sta , and visitors (including increasing access to soap and paper towels), intensifying
      cleaning/disinfection practices, and implementing social distancing strategies.


      Because many individuals infected with COVID-19 do not display symptoms, the virus could be present in facilities before
      cases are identi ed. Both good hygiene practices and social distancing are critical in preventing further transmission.


      Operations
              Stay in communication with partners about your facility’s current situation.
                    State, local, territorial, and/or tribal health departments
                       Other correctional facilities
              Communicate with the public about any changes to facility operations, including visitation programs.
              Restrict transfers of incarcerated/detained persons to and from other jurisdictions and facilities unless necessary for
              medical evaluation, medical isolation/quarantine, clinical care, extenuating security concerns, or to prevent
              overcrowding.
                   Strongly consider postponing non-urgent outside medical visits.
                       If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in the Screening
                       section below, before the individual leaves the facility. If an individual does not clear the screening process, delay
                       the transfer and follow the protocol for a suspected COVID-19 case – including putting a face mask on the
                       individual, immediately placing them under medical isolation, and evaluating them for possible COVID-19 testing. If
                       the transfer must still occur, ensure that the receiving facility has capacity to properly isolate the individual upon
                       arrival. Ensure that sta transporting the individual wear recommended PPE (see Table 1) and that the transport
                       vehicle is cleaned thoroughly after transport.

              Implement lawful alternatives to in-person court appearances where permissible.
              Where relevant, consider suspending co-pays for incarcerated/detained persons seeking medical evaluation for
              respiratory symptoms.
              Limit the number of operational entrances and exits to the facility.


      Cleaning and Disinfecting Practices
              Even if COVID-19 cases have not yet been identi ed inside the facility or in the surrounding community, begin
              implementing intensi ed cleaning and disinfecting procedures according to the recommendations below. These
              measures may prevent spread of COVID-19 if introduced.
              Adhere to CDC recommendations for cleaning and disinfection during the COVID-19 response. Monitor these
              recommendations for updates.
                  Several times per day, clean and disinfect surfaces and objects that are frequently touched, especially in common
                  areas. Such surfaces may include objects/surfaces not ordinarily cleaned daily (e.g., doorknobs, light switches, sink
                  handles, countertops, toilets, toilet handles, recreation equipment, kiosks, and telephones).
                       Sta should clean shared equipment several times per day and on a conclusion of use basis (e.g., radios, service
                       weapons, keys, handcu s).
                       Use household cleaners and EPA-registered disinfectants e ective against the virus that causes COVID-19  as
                       appropriate for the surface, following label instructions. This may require lifting restrictions on undiluted
                       disinfectants.
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              7/21
4/17/2020                                                  Guidance on Management ofDocument
                                             Case 5:17-cv-02514-JGB-SHK              Coronavirus Disease
                                                                                                    264-22019 (COVID-19) in Correctional Page
                                                                                                                Filed 04/17/20           and Detention
                                                                                                                                                 9 ofFacilities
                                                                                                                                                       22 Page  | CDC ID
                                                                                                 #:5833

                       Labels contain instructions for safe and e ective use of the cleaning product, including precautions that should be
                       taken when applying the product, such as wearing gloves and making sure there is good ventilation during use.
              Consider increasing the number of sta and/or incarcerated/detained persons trained and responsible for cleaning
              common areas to ensure continual cleaning of these areas throughout the day.
              Ensure adequate supplies to support intensi ed cleaning and disinfection practices, and have a plan in place to restock
              rapidly if needed.



      Hygiene
              Reinforce healthy hygiene practices, and provide and continually restock hygiene supplies throughout the facility,
              including in bathrooms, food preparation and dining areas, intake areas, visitor entries and exits, visitation rooms and
              waiting rooms, common areas, medical, and sta -restricted areas (e.g., break rooms).
              Encourage all persons in the facility to take the following actions to protect themselves and others from COVID-19. Post
              signage throughout the facility, and communicate this information verbally on a regular basis. Sample signage and other
              communications materials are available on the CDC website. Ensure that materials can be understood by non-English
              speakers and those with low literacy, and make necessary accommodations for those with cognitive or intellectual
              disabilities and those who are deaf, blind, or low-vision.
                   Practice good cough etiquette: Cover your mouth and nose with your elbow (or ideally with a tissue) rather than
                   with your hand when you cough or sneeze, and throw all tissues in the trash immediately after use.
                       Practice good hand hygiene: Regularly wash your hands with soap and water for at least 20 seconds, especially after
                       coughing, sneezing, or blowing your nose; after using the bathroom; before eating or preparing food; before taking
                       medication; and after touching garbage.
                       Avoid touching your eyes, nose, or mouth without cleaning your hands rst.
                       Avoid sharing eating utensils, dishes, and cups.
                       Avoid non-essential physical contact.


              Provide incarcerated/detained persons and sta no-cost access to:
                   Soap – Provide liquid soap where possible. If bar soap must be used, ensure that it does not irritate the skin, as this
                   would discourage frequent hand washing.
                       Running water, and hand drying machines or disposable paper towels for hand washing
                       Tissues and no-touch trash receptacles for disposal
              Provide alcohol-based hand sanitizer with at least 60% alcohol where permissible based on security restrictions.
              Consider allowing sta to carry individual-sized bottles to maintain hand hygiene.
              Communicate that sharing drugs and drug preparation equipment can spread COVID-19 due to potential contamination
              of shared items and close contact between individuals.


      Prevention Practices for Incarcerated/Detained Persons
              Perform pre-intake screening and temperature checks for all new entrants. Screening should take place in the sallyport,
              before beginning the intake process, in order to identify and immediately place individuals with symptoms under
              medical isolation. See Screening section below for the wording of screening questions and a recommended procedure to
              safely perform a temperature check. Sta performing temperature checks should wear recommended PPE (see PPE
              section below).
                   If an individual has symptoms of COVID-19 (fever, cough, shortness of breath):
                         Require the individual to wear a face mask.
                                Ensure that sta who have direct contact with the symptomatic individual wear recommended PPE.
                                Place the individual under medical isolation (ideally in a room near the screening location, rather than
                                transporting the ill individual through the facility), and refer to healthcare sta for further evaluation. (See
                                Infection Control and Clinical Care sections below.)
                                Facilities without onsite healthcare sta should contact their state, local, tribal, and/or territorial health
                                department to coordinate e ective medical isolation and necessary medical care.
                       If an individual is a close contact of a known COVID-19 case (but has no COVID-19 symptoms):
                             Quarantine the individual and monitor for symptoms two times per day for 14 days. (See Quarantine section
                             below.)
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              8/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 10 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5834

                                Facilities without onsite healthcare sta should contact their state, local, tribal, and/or territorial health
                                department to coordinate e ective quarantine and necessary medical care.
              Implement social distancing strategies to increase the physical space between incarcerated/detained persons (ideally 6
              feet between all individuals, regardless of the presence of symptoms). Strategies will need to be tailored to the individual
              space in the facility and the needs of the population and sta . Not all strategies will be feasible in all facilities. Example
              strategies with varying levels of intensity include:
                   Common areas:
                         Enforce increased space between individuals in holding cells, as well as in lines and waiting areas such as
                         intake (e.g., remove every other chair in a waiting area)
                       Recreation:
                            Choose recreation spaces where individuals can spread out
                                Stagger time in recreation spaces
                                Restrict recreation space usage to a single housing unit per space
                                (where feasible)
                       Meals:
                           Stagger meals
                                Rearrange seating in the dining hall so that there is more space between individuals (e.g., remove every other
                                chair and use only one side of the table)
                                Provide meals inside housing units or cells
                       Group activities:
                           Limit the size of group activities
                                Increase space between individuals during group activities
                                Suspend group programs where participants are likely to be in closer contact than they are in their housing
                                environment
                                Consider alternatives to existing group activities, in outdoor areas or other areas where individuals can spread
                                out
                       Housing:
                           If space allows, reassign bunks to provide more space between individuals, ideally 6 feet or more in all
                           directions. (Ensure that bunks are cleaned thoroughly if assigned to a new occupant.)
                                Arrange bunks so that individuals sleep head to foot to increase the distance between them
                                Rearrange scheduled movements to minimize mixing of individuals from di erent housing areas
                       Medical:
                           If possible, designate a room near each housing unit to evaluate individuals with COVID-19 symptoms, rather
                           than having them walk through the facility to be evaluated in the medical unit. If this is not feasible, consider
                           staggering sick call.
                                Designate a room near the intake area to evaluate new entrants who are agged by the intake screening
                                process for COVID-19 symptoms or case contact, before they move to other parts of the facility.
              Communicate clearly and frequently with incarcerated/detained persons about changes to their daily routine and how
              they can contribute to risk reduction.

              Note that if group activities are discontinued, it will be important to identify alternative forms of activity to support the
              mental health of incarcerated/detained persons.


              Consider suspending work release programs and other programs that involve movement of incarcerated/detained
              individuals in and out of the facility.
              Provide up-to-date information about COVID-19 to incarcerated/detained persons on a regular basis, including:
                   Symptoms of COVID-19 and its health risks
                       Reminders to report COVID-19 symptoms to sta at the rst sign of illness
              Consider having healthcare sta perform rounds on a regular basis to answer questions about COVID-19.


      Prevention Practices for Sta

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              9/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 11 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5835

              Remind sta to stay at home if they are sick. Ensure that sta are aware that they will not be able to enter the facility if
              they have symptoms of COVID-19, and that they will be expected to leave the facility as soon as possible if they develop
              symptoms while on duty.
              Perform verbal screening (for COVID-19 symptoms and close contact with cases) and temperature checks for all sta
              daily on entry. See Screening section below for wording of screening questions and a recommended procedure to safely
              perform temperature checks.
                    In very small facilities with only a few sta , consider self-monitoring or virtual monitoring (e.g., reporting to a central
                    authority via phone).
                       Send sta home who do not clear the screening process, and advise them to follow CDC-recommended steps for
                       persons who are ill with COVID-19 symptoms.

              Provide sta with up-to-date information about COVID-19 and about facility policies on a regular basis, including:
                   Symptoms of COVID-19 and its health risks
                       Employers’ sick leave policy
                       If sta develop a fever, cough, or shortness of breath while at work: immediately put on a face mask, inform
                       supervisor, leave the facility, and follow CDC-recommended steps for persons who are ill with COVID-19 symptoms.
                       If sta test positive for COVID-19: inform workplace and personal contacts immediately, and do not return to work
                       until a decision to discontinue home medical isolation precautions is made. Monitor CDC guidance on discontinuing
                       home isolation regularly as circumstances evolve rapidly.
                       If a sta member is identi ed as a close contact of a COVID-19 case (either within the facility or in the community):
                       self-quarantine at home for 14 days and return to work if symptoms do not develop. If symptoms do develop,
                       follow CDC-recommended steps for persons who are ill with COVID-19 symptoms.
              If a sta member has a con rmed COVID-19 infection, the relevant employers should inform other sta about their
              possible exposure to COVID-19 in the workplace, but should maintain con dentiality as required by the Americans with
              Disabilities Act.
                     Employees who are close contacts of the case should then self-monitor for symptoms (i.e., fever, cough, or
                     shortness of breath).
              When feasible and consistent with security priorities, encourage sta to maintain a distance of 6 feet or more from an
              individual with respiratory symptoms while interviewing, escorting, or interacting in other ways.
              Ask sta to keep interactions with individuals with respiratory symptoms as brief as possible.


      Prevention Practices for Visitors
              If possible, communicate with potential visitors to discourage contact visits in the interest of their own health and the
              health of their family members and friends inside the facility.
              Perform verbal screening (for COVID-19 symptoms and close contact with cases) and temperature checks for all visitors
              and volunteers on entry. See Screening section below for wording of screening questions and a recommended
              procedure to safely perform temperature checks.
                   Sta performing temperature checks should wear recommended PPE.
                       Exclude visitors and volunteers who do not clear the screening process or who decline screening.
              Provide alcohol-based hand sanitizer with at least 60% alcohol in visitor entrances, exits, and waiting areas.
              Provide visitors and volunteers with information to prepare them for screening.
                   Instruct visitors to postpone their visit if they have symptoms of respiratory illness.
                       If possible, inform potential visitors and volunteers before they travel to the facility that they should expect to be
                       screened for COVID-19 (including a temperature check), and will be unable to enter the facility if they do not clear
                       the screening process or if they decline screening.
                       Display signage outside visiting areas explaining the COVID-19 screening and temperature check process. Ensure
                       that materials are understandable for non-English speakers and those with low literacy.
              Promote non-contact visits:
                  Encourage incarcerated/detained persons to limit contact visits in the interest of their own health and the health of
                  their visitors.
                       Consider reducing or temporarily eliminating the cost of phone calls for incarcerated/detained persons.
                       Consider increasing incarcerated/detained persons’ telephone privileges to promote mental health and reduce
                       exposure from direct contact with community visitors.
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              10/21
4/17/2020                                        Guidance on Management Document
                                  Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                         264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                     Filed 04/17/20            and Detention
                                                                                                                                       12 of Facilities
                                                                                                                                                22 |PageCDC ID
                       exposure from direct contact with community visitors.           #:5836

              Consider suspending or modifying visitation programs, if legally permissible. For example, provide access to virtual
              visitation options where available.
                    If moving to virtual visitation, clean electronic surfaces regularly. (See Cleaning guidance below for instructions on
                    cleaning electronic surfaces.)
                       Inform potential visitors of changes to, or suspension of, visitation programs.
                       Clearly communicate any visitation program changes to incarcerated/detained persons, along with the reasons for
                       them (including protecting their health and their family and community members’ health).
                       If suspending contact visits, provide alternate means (e.g., phone or video visitation) for incarcerated/detained
                       individuals to engage with legal representatives, clergy, and other individuals with whom they have legal right to
                       consult.

      NOTE: Suspending visitation would be done in the interest of incarcerated/detained persons’ physical health and the health of
      the general public. However, visitation is important to maintain mental health. If visitation is suspended, facilities should
      explore alternative ways for incarcerated/detained persons to communicate with their families, friends, and other visitors in a
      way that is not nancially burdensome for them. See above suggestions for promoting non-contact visits.

              Restrict non-essential vendors, volunteers, and tours from entering the facility.



      Management
      If there has been a suspected COVID-19 case inside the facility (among incarcerated/detained persons, sta , or visitors who
      have recently been inside), begin implementing Management strategies while test results are pending. Essential Management
      strategies include placing cases and individuals with symptoms under medical isolation, quarantining their close contacts, and
      facilitating necessary medical care, while observing relevant infection control and environmental disinfection protocols and
      wearing recommended PPE.


      Operations
              Implement alternate work arrangements deemed feasible in the Operational Preparedness
              Suspend all transfers of incarcerated/detained persons to and from other jurisdictions and facilities (including work
              release where relevant), unless necessary for medical evaluation, medical isolation/quarantine, care, extenuating
              security concerns, or to prevent overcrowding.
                   If a transfer is absolutely necessary, perform verbal screening and a temperature check as outlined in the Screening
                   section below, before the individual leaves the facility. If an individual does not clear the screening process, delay
                   the transfer and follow the protocol for a suspected COVID-19 case – including putting a face mask on the
                   individual, immediately placing them under medical isolation, and evaluating them for possible COVID-19 testing. If
                   the transfer must still occur, ensure that the receiving facility has capacity to appropriately isolate the individual
                   upon arrival. Ensure that sta transporting the individual wear recommended PPE (see Table 1) and that the
                   transport vehicle is cleaned thoroughly after transport.
              If possible, consider quarantining all new intakes for 14 days before they enter the facility’s general population
              (SEPARATELY from other individuals who are quarantined due to contact with a COVID-19 case). Subsequently in this
              document, this practice is referred to as routine intake quarantine.
              When possible, arrange lawful alternatives to in-person court appearances.
              Incorporate screening for COVID-19 symptoms and a temperature check into release planning.
                   Screen all releasing individuals for COVID-19 symptoms and perform a temperature check. (See Screening section
                   below.)
                        If an individual does not clear the screening process, follow the protocol for a suspected COVID-19 case –
                        including putting a face mask on the individual, immediately placing them under medical isolation, and
                        evaluating them for possible COVID-19 testing.
                                If the individual is released before the recommended medical isolation period is complete, discuss release of
                                the individual with state, local, tribal, and/or territorial health departments to ensure safe medical transport
                                and continued shelter and medical care, as part of release planning. Make direct linkages to community
                                resources to ensure proper medical isolation and access to medical care.
                                Before releasing an incarcerated/detained individual with COVID-19 symptoms to a community-based facility,
                                such as a homeless shelter, contact the facility’s sta to ensure adequate time for them to prepare to continue
                                medical isolation or contact local public health to explore alternate housing options
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                    11/21
4/17/2020                                              Guidance on Management Document
                                      Case 5:17-cv-02514-JGB-SHK              of Coronavirus Disease
                                                                                               264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                           Filed 04/17/20            and Detention
                                                                                                                                             13 of Facilities
                                                                                                                                                      22 |PageCDC ID
                                                                                             #:5837
                                medical isolation, or contact local public health to explore alternate housing options.
              Coordinate with state, local, tribal, and/or territorial health departments. 
                  When a COVID-19 case is suspected, work with public health to determine action. See Medical Isolation section
                  below.
                       When a COVID-19 case is suspected or con rmed, work with public health to identify close contacts who should be
                       placed under quarantine. See Quarantine section below.
                       Facilities with limited onsite medical isolation, quarantine, and/or healthcare services should coordinate closely with
                       state, local, tribal, and/or territorial health departments when they encounter a con rmed or suspected case, in
                       order to ensure e ective medical isolation or quarantine, necessary medical evaluation and care, and medical
                       transfer if needed. See Facilities with Limited Onsite Healthcare Services section.


      Hygiene
              Continue to ensure that hand hygiene supplies are well-stocked in all areas of the facility. (See above.)
              Continue to emphasize practicing good hand hygiene and cough etiquette. (See above.)


      Cleaning and Disinfecting Practices
              Continue adhering to recommended cleaning and disinfection procedures for the facility at large. (See above.)
              Reference speci c cleaning and disinfection procedures for areas where a COVID-19 case has spent time (below).


      Medical Isolation of Con rmed or Suspected COVID-19 Cases
      NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities without onsite
      healthcare capacity, or without su cient space to implement e ective medical isolation, should coordinate with local public
      health o cials to ensure that COVID-19 cases will be appropriately isolated, evaluated, tested (if indicated), and given care.


              As soon as an individual develops symptoms of COVID-19, they should wear a face mask (if it does not restrict breathing)
              and should be immediately placed under medical isolation in a separate environment from other individuals.
              Keep the individual’s movement outside the medical isolation space to an absolute minimum.
                  Provide medical care to cases inside the medical isolation space. See Infection Control and Clinical Care sections for
                  additional details.
                       Serve meals to cases inside the medical isolation space.
                       Exclude the individual from all group activities.
                       Assign the isolated individual a dedicated bathroom when possible.
              Ensure that the individual is wearing a face mask at all times when outside of the medical isolation space, and whenever
              another individual enters. Provide clean masks as needed. Masks should be changed at least daily, and when visibly
              soiled or wet.
              Facilities should make every possible e ort to place suspected and con rmed COVID-19 cases under medical isolation
              individually. Each isolated individual should be assigned their own housing space and bathroom where possible.
              Cohorting should only be practiced if there are no other available options.
                    If cohorting is necessary:
                          Only individuals who are laboratory con rmed COVID-19 cases should be placed under medical isolation as a
                          cohort. Do not cohort con rmed cases with suspected cases or case contacts.
                                Unless no other options exist, do not house COVID-19 cases with individuals who have an undiagnosed
                                respiratory infection.
                                Ensure that cohorted cases wear face masks at all times.
                       In order of preference, individuals under medical isolation should be housed:
                            Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
                                Separately, in single cells with solid walls but without solid doors
                                As a cohort, in a large, well-ventilated cell with solid walls and a solid door that closes fully. Employ social
                                distancing strategies related to housing in the Prevention section above.
                                As a cohort, in a large, well-ventilated cell with solid walls but without a solid door. Employ social distancing
                                strategies related to housing in the Prevention section above.

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                          12/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 14 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5838

                                As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars), preferably
                                with an empty cell between occupied cells. (Although individuals are in single cells in this scenario, the air ow
                                between cells essentially makes it a cohort arrangement in the context of COVID-19.)
                                As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with bars),
                                preferably with an empty cell between occupied cells. Employ social distancing strategies related to housing in
                                the Prevention section above.
                                Safely transfer individual(s) to another facility with available medical isolation capacity in one of the above
                                arrangements
                                (NOTE – Transfer should be avoided due to the potential to introduce infection to another facility; proceed only
                                if no other options are available.)

      If the ideal choice does not exist in a facility, use the next best alternative.


              If the number of con rmed cases exceeds the number of individual medical isolation spaces available in the facility, be
              especially mindful of cases who are at higher risk of severe illness from COVID-19. Ideally, they should not be cohorted
              with other infected individuals. If cohorting is unavoidable, make all possible accommodations to prevent transmission
              of other infectious diseases to the higher-risk individual. (For example, allocate more space for a higher-risk individual
              within a shared medical isolation space.)
                    Persons at higher risk may include older adults and persons of any age with serious underlying medical conditions
                    such as lung disease, heart disease, and diabetes. See CDC’s website for a complete list, and check regularly for
                    updates as more data become available to inform this issue.
                       Note that incarcerated/detained populations have higher prevalence of infectious and chronic diseases and are in
                       poorer health than the general population, even at younger ages.
              Custody sta should be designated to monitor these individuals exclusively where possible. These sta should wear
              recommended PPE as appropriate for their level of contact with the individual under medical isolation (see PPE section
              below) and should limit their own movement between di erent parts of the facility to the extent possible.
              Minimize transfer of COVID-19 cases between spaces within the healthcare unit.
              Provide individuals under medical isolation with tissues and, if permissible, a lined no-touch trash receptacle. Instruct
              them to:
                   Cover their mouth and nose with a tissue when they cough or sneeze
                       Dispose of used tissues immediately in the lined trash receptacle
                       Wash hands immediately with soap and water for at least 20 seconds. If soap and water are not available, clean
                       hands with an alcohol-based hand sanitizer that contains at least 60% alcohol (where security concerns permit).
                       Ensure that hand washing supplies are continually restocked.
              Maintain medical isolation until all the following criteria have been met. Monitor the CDC website for updates to these
              criteria.
                    For individuals who will be tested to determine if they are still contagious:
                          The individual has been free from fever for at least 72 hours without the use of fever-reducing medications
                          AND
                                The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
                                The individual has tested negative in at least two consecutive respiratory specimens collected at least 24 hours
                                apart
                       For individuals who will NOT be tested to determine if they are still contagious:
                             The individual has been free from fever for at least 72 hours without the use of fever-reducing medications
                             AND
                                The individual’s other symptoms have improved (e.g., cough, shortness of breath) AND
                                At least 7 days have passed since the rst symptoms appeared
                       For individuals who had a con rmed positive COVID-19 test but never showed symptoms:
                             At least 7 days have passed since the date of the individual’s rst positive COVID-19 test AND
                                The individual has had no subsequent illness
              Restrict cases from leaving the facility while under medical isolation precautions, unless released from custody or if a
              transfer is necessary for medical care, infection control, lack of medical isolation space, or extenuating security concerns.
                   If an incarcerated/detained individual who is a COVID-19 case is released from custody during their medical
                   isolation period, contact public health to arrange for safe transport and continuation of necessary medical care and

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              13/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 15 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5839

                       medical isolation as part of release planning.


      Cleaning Spaces where COVID-19 Cases Spent Time
              Thoroughly clean and disinfect all areas where the con rmed or suspected COVID-19 case spent time. Note – these
              protocols apply to suspected cases as well as con rmed cases, to ensure adequate disinfection in the event that the
              suspected case does, in fact, have COVID-19. Refer to the De nitions section for the distinction between con rmed and
              suspected cases.
                   Close o areas used by the infected individual. If possible, open outside doors and windows to increase air
                   circulation in the area. Wait as long as practical, up to 24 hours under the poorest air exchange conditions (consult
                   CDC Guidelines for Environmental Infection Control in Health-Care Facilities for wait time based on di erent
                   ventilation conditions), before beginning to clean and disinfect, to minimize potential for exposure to respiratory
                   droplets.
                       Clean and disinfect all areas (e.g., cells, bathrooms, and common areas) used by the infected individual, focusing
                       especially on frequently touched surfaces (see list above in Prevention section).
              Hard (non-porous) surface cleaning and disinfection
                  If surfaces are dirty, they should be cleaned using a detergent or soap and water prior to disinfection.
                       For disinfection, most common EPA-registered household disinfectants should be e ective. Choose cleaning
                       products based on security requirements within the facility.
                            Consult a list of products that are EPA-approved for use against the virus that causes COVID-19  . Follow the
                            manufacturer’s instructions for all cleaning and disinfection products (e.g., concentration, application method
                            and contact time, etc.).
                                Diluted household bleach solutions can be used if appropriate for the surface. Follow the manufacturer’s
                                instructions for application and proper ventilation, and check to ensure the product is not past its expiration
                                date. Never mix household bleach with ammonia or any other cleanser. Unexpired household bleach will be
                                e ective against coronaviruses when properly diluted. Prepare a bleach solution by mixing:
                                     5 tablespoons (1/3rd cup) bleach per gallon of water or
                                         4 teaspoons bleach per quart of water
              Soft (porous) surface cleaning and disinfection
                    For soft (porous) surfaces such as carpeted oors and rugs, remove visible contamination if present and clean with
                    appropriate cleaners indicated for use on these surfaces. After cleaning:
                         If the items can be laundered, launder items in accordance with the manufacturer’s instructions using the
                         warmest appropriate water setting for the items and then dry items completely.
                                Otherwise, use products that are EPA-approved for use against the virus that causes COVID-19  and are
                                suitable for porous surfaces.
              Electronics cleaning and disinfection
                   For electronics such as tablets, touch screens, keyboards, and remote controls, remove visible contamination if
                   present.
                        Follow the manufacturer’s instructions for all cleaning and disinfection products.
                                Consider use of wipeable covers for electronics.
                                If no manufacturer guidance is available, consider the use of alcohol-based wipes or spray containing at least
                                70% alcohol to disinfect touch screens. Dry surfaces thoroughly to avoid pooling of liquids.

      Additional information on cleaning and disinfection of communal facilities such can be found on CDC’s website.


              Ensure that sta and incarcerated/detained persons performing cleaning wear recommended PPE. (See PPE section
              below.)
              Food service items. Cases under medical isolation should throw disposable food service items in the trash in their
              medical isolation room. Non-disposable food service items should be handled with gloves and washed with hot water or
              in a dishwasher. Individuals handling used food service items should clean their hands after removing gloves.
              Laundry from a COVID-19 cases can be washed with other individuals’ laundry.
                  Individuals handling laundry from COVID-19 cases should wear disposable gloves, discard after each use, and clean
                  their hands after.
                       Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.


https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              14/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 16 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5840

                       Launder items as appropriate in accordance with the manufacturer’s instructions. If possible, launder items using
                       the warmest appropriate water setting for the items and dry items completely.
                       Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible, consider using a bag
                       liner that is either disposable or can be laundered.
              Consult cleaning recommendations above to ensure that transport vehicles are thoroughly cleaned after carrying a
              con rmed or suspected COVID-19 case.


      Quarantining Close Contacts of COVID-19 Cases
      NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities without onsite
      healthcare capacity, or without su cient space to implement e ective quarantine, should coordinate with local public health
      o cials to ensure that close contacts of COVID-19 cases will be e ectively quarantined and medically monitored.

              Incarcerated/detained persons who are close contacts of a con rmed or suspected COVID-19 case (whether the case is
              another incarcerated/detained person, sta member, or visitor) should be placed under quarantine for 14 days (see CDC
              guidelines).
                   If an individual is quarantined due to contact with a suspected case who is subsequently tested for COVID-19 and
                   receives a negative result, the quarantined individual should be released from quarantine restrictions.
              In the context of COVID-19, an individual (incarcerated/detained person or sta ) is considered a close contact if they:
                   Have been within approximately 6 feet of a COVID-19 case for a prolonged period of time OR
                       Have had direct contact with infectious secretions of a COVID-19 case (e.g., have been coughed on)


      Close contact can occur while caring for, living with, visiting, or sharing a common space with a COVID-19 case. Data to inform
      the de nition of close contact are limited. Considerations when assessing close contact include the duration of exposure (e.g.,
      longer exposure time likely increases exposure risk) and the clinical symptoms of the person with COVID-19 (e.g., coughing
      likely increases exposure risk, as does exposure to a severely ill patient).

              Keep a quarantined individual’s movement outside the quarantine space to an absolute minimum.
                  Provide medical evaluation and care inside or near the quarantine space when possible.
                       Serve meals inside the quarantine space.
                       Exclude the quarantined individual from all group activities.
                       Assign the quarantined individual a dedicated bathroom when possible.
              Facilities should make every possible e ort to quarantine close contacts of COVID-19 cases individually. Cohorting
              multiple quarantined close contacts of a COVID-19 case could transmit COVID-19 from those who are infected to those
              who are uninfected. Cohorting should only be practiced if there are no other available options.
                    If cohorting of close contacts under quarantine is absolutely necessary, symptoms of all individuals should be
                    monitored closely, and individuals with symptoms of COVID-19 should be placed under medical isolation
                       If an entire housing unit is under quarantine due to contact with a case from the same housing unit, the entire
                       housing unit may need to be treated as a cohort and quarantine in place.
                       Some facilities may choose to quarantine all new intakes for 14 days before moving them to the facility’s general
                       population as a general rule (not because they were exposed to a COVID-19 case). Under this scenario, avoid mixing
                       individuals quarantined due to exposure to a COVID-19 case with individuals undergoing routine intake quarantine.
                       If at all possible, do not add more individuals to an existing quarantine cohort after the 14-day quarantine clock has
                       started.
              If the number of quarantined individuals exceeds the number of individual quarantine spaces available in the facility, be
              especially mindful of those who are at higher risk of severe illness from COVID-19. Ideally, they should not be cohorted
              with other quarantined individuals. If cohorting is unavoidable, make all possible accommodations to reduce exposure
              risk for the higher-risk individuals. (For example, intensify social distancing strategies for higher-risk individuals.)
              In order of preference, multiple quarantined individuals should be housed:
                   Separately, in single cells with solid walls (i.e., not bars) and solid doors that close fully
                       Separately, in single cells with solid walls but without solid doors
                       As a cohort, in a large, well-ventilated cell with solid walls, a solid door that closes fully, and at least 6 feet of
                       personal space assigned to each individual in all directions



https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              15/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 17 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5841

                       As a cohort, in a large, well-ventilated cell with solid walls and at least 6 feet of personal space assigned to each
                       individual in all directions, but without a solid door
                       As a cohort, in single cells without solid walls or solid doors (i.e., cells enclosed entirely with bars), preferably with
                       an empty cell between occupied cells creating at least 6 feet of space between individuals. (Although individuals are
                       in single cells in this scenario, the air ow between cells essentially makes it a cohort arrangement in the context of
                       COVID-19.)
                       As a cohort, in multi-person cells without solid walls or solid doors (i.e., cells enclosed entirely with bars), preferably
                       with an empty cell between occupied cells. Employ social distancing strategies related to housing in the Prevention
                       section to maintain at least 6 feet of space between individuals housed in the same cell.
                       As a cohort, in individuals’ regularly assigned housing unit but with no movement outside the unit (if an entire
                       housing unit has been exposed). Employ social distancing strategies related to housing in the Prevention section
                       above to maintain at least 6 feet of space between individuals.
                       Safely transfer to another facility with capacity to quarantine in one of the above arrangements
                       (NOTE – Transfer should be avoided due to the potential to introduce infection to another facility; proceed only if no
                       other options are available.)
              Quarantined individuals should wear face masks if feasible based on local supply, as source control, under the following
              circumstances (see PPE section and Table 1):
                   If cohorted, quarantined individuals should wear face masks at all times (to prevent transmission from infected to
                   uninfected individuals).
                       If quarantined separately, individuals should wear face masks whenever a non-quarantined individual enters the
                       quarantine space.
                       All quarantined individuals should wear a face mask if they must leave the quarantine space for any reason.
                       Asymptomatic individuals under routine intake quarantine (with no known exposure to a COVID-19 case) do not
                       need to wear face masks.
              Sta who have close contact with quarantined individuals should wear recommended PPE if feasible based on local
              supply, feasibility, and safety within the scope of their duties (see PPE section and Table 1).
                  Sta supervising asymptomatic incarcerated/detained persons under routine intake quarantine (with no known
                  exposure to a COVID-19 case) do not need to wear PPE.
              Quarantined individuals should be monitored for COVID-19 symptoms twice per day, including temperature checks.
                  If an individual develops symptoms, they should be moved to medical isolation immediately and further evaluated.
                  (See Medical Isolation section above.)
                       See Screening section for a procedure to perform temperature checks safely on asymptomatic close contacts of
                       COVID-19 cases.
              If an individual who is part of a quarantined cohort becomes symptomatic:
                    If the individual is tested for COVID-19 and tests positive: the 14-day quarantine clock for the remainder of the
                    cohort must be reset to 0.
                       If the individual is tested for COVID-19 and tests negative: the 14-day quarantine clock for this individual and the
                       remainder of the cohort does not need to be reset. This individual can return from medical isolation to the
                       quarantined cohort for the remainder of the quarantine period.
                       If the individual is not tested for COVID-19: the 14-day quarantine clock for the remainder of the cohort must be
                       reset to 0.
              Restrict quarantined individuals from leaving the facility (including transfers to other facilities) during the 14-day
              quarantine period, unless released from custody or a transfer is necessary for medical care, infection control, lack of
              quarantine space, or extenuating security concerns.
              Quarantined individuals can be released from quarantine restrictions if they have not developed symptoms during the
              14-day quarantine period.
              Meals should be provided to quarantined individuals in their quarantine spaces. Individuals under quarantine should
              throw disposable food service items in the trash. Non-disposable food service items should be handled with gloves and
              washed with hot water or in a dishwasher. Individuals handling used food service items should clean their hands after
              removing gloves.
              Laundry from quarantined individuals can be washed with other individuals’ laundry.
                  Individuals handling laundry from quarantined persons should wear disposable gloves, discard after each use, and
                  clean their hands after.
                       Do not shake dirty laundry. This will minimize the possibility of dispersing virus through the air.
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              16/21
4/17/2020                                                   Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK             of Coronavirus Disease
                                                                                                    264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                                Filed 04/17/20            and Detention
                                                                                                                                                  18 of Facilities
                                                                                                                                                           22 |PageCDC ID
                                                 y        y                                       p#:5842 y                  p          g                       g

                       Launder items as appropriate in accordance with the manufacturer’s instructions. If possible, launder items using
                       the warmest appropriate water setting for the items and dry items completely.
                       Clean and disinfect clothes hampers according to guidance above for surfaces. If permissible, consider using a bag
                       liner that is either disposable or can be laundered.


      Management of Incarcerated/Detained Persons with COVID-19
      Symptoms
      NOTE: Some recommendations below apply primarily to facilities with onsite healthcare capacity. Facilities without onsite
      healthcare capacity or without su cient space for medical isolation should coordinate with local public health o cials to
      ensure that suspected COVID-19 cases will be e ectively isolated, evaluated, tested (if indicated), and given care.

              If possible, designate a room near each housing unit for healthcare sta to evaluate individuals with COVID-19
              symptoms, rather than having them walk through the facility to be evaluated in the medical unit.
              Incarcerated/detained individuals with COVID-19 symptoms should wear a face mask and should be placed under
              medical isolation immediately. Discontinue the use of a face mask if it inhibits breathing. See Medical Isolation section
              above.
              Medical sta should evaluate symptomatic individuals to determine whether COVID-19 testing is indicated. Refer to CDC
              guidelines for information on evaluation and testing. See Infection Control and Clinical Care sections below as well.
              If testing is indicated (or if medical sta need clari cation on when testing is indicated), contact the state, local, tribal,
              and/or territorial health department. Work with public health or private labs as available to access testing supplies or
              services.
                    If the COVID-19 test is positive, continue medical isolation. (See Medical Isolation section above.)
                       If the COVID-19 test is negative, return the individual to their prior housing assignment unless they require further
                       medical assessment or care.


      Management Strategies for Incarcerated/Detained Persons without
      COVID-19 Symptoms
              Provide clear information to incarcerated/detained persons about the presence of COVID-19 cases within the facility, and
              the need to increase social distancing and maintain hygiene precautions.
                   Consider having healthcare sta perform regular rounds to answer questions about COVID-19.
                       Ensure that information is provided in a manner that can be understood by non-English speaking individuals and
                       those with low literacy, and make necessary accommodations for those with cognitive or intellectual disabilities and
                       those who are deaf, blind, or low-vision.
              Implement daily temperature checks in housing units where COVID-19 cases have been identi ed, especially if there is
              concern that incarcerated/detained individuals are not notifying sta of symptoms.See Screening section for a
              procedure to safely perform a temperature check.
              Consider additional options to intensify social distancing within the facility.


      Management Strategies for Sta
              Provide clear information to sta about the presence of COVID-19 cases within the facility, and the need to enforce social
              distancing and encourage hygiene precautions.
                   Consider having healthcare sta perform regular rounds to answer questions about COVID-19 from sta .
              Sta identi ed as close contacts of a COVID-19 case should self-quarantine at home for 14 days and may return to work
              if symptoms do not develop.
                    See above for de nition of a close contact.
                       Refer to CDC guidelines for further recommendations regarding home quarantine for sta .



      Infection Control


https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                               17/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 19 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5843

      Infection control guidance below is applicable to all types of correctional facilities. Individual facilities should assess their
      unique needs based on the types of exposure sta and incarcerated/detained persons may have with con rmed or suspected
      COVID-19 cases.


              All individuals who have the potential for direct or indirect exposure to COVID-19 cases or infectious materials (including
              body substances; contaminated medical supplies, devices, and equipment; contaminated environmental surfaces; or
              contaminated air) should follow infection control practices outlined in the CDC Interim Infection Prevention and Control
              Recommendations for Patients with Suspected or Con rmed Coronavirus Disease 2019 (COVID-19) in Healthcare
              Settings. Monitor these guidelines regularly for updates.
                    Implement the above guidance as fully as possible within the correctional/detention context. Some of the speci c
                    language may not apply directly to healthcare settings within correctional facilities and detention centers, or to
                    facilities without onsite healthcare capacity, and may need to be adapted to re ect facility operations and custody
                    needs.
                       Note that these recommendations apply to sta as well as to incarcerated/detained individuals who may come in
                       contact with contaminated materials during the course of their work placement in the facility (e.g., cleaning).
              Sta should exercise caution when in contact with individuals showing symptoms of a respiratory infection. Contact
              should be minimized to the extent possible until the infected individual is wearing a face mask. If COVID-19 is suspected,
              sta should wear recommended PPE (see PPE section).
              Refer to PPE section to determine recommended PPE for individuals persons in contact with con rmed COVID-19 cases,
              contacts, and potentially contaminated items.



      Clinical Care of COVID-19 Cases
              Facilities should ensure that incarcerated/detained individuals receive medical evaluation and treatment at the rst signs
              of COVID-19 symptoms.
                    If a facility is not able to provide such evaluation and treatment, a plan should be in place to safely transfer the
                    individual to another facility or local hospital.
                       The initial medical evaluation should determine whether a symptomatic individual is at higher risk for severe illness
                       from COVID-19. Persons at higher risk may include older adults and persons of any age with serious underlying
                       medical conditions such as lung disease, heart disease, and diabetes. See CDC’s website for a complete list, and
                       check regularly for updates as more data become available to inform this issue.
              Sta evaluating and providing care for con rmed or suspected COVID-19 cases should follow the CDC Interim Clinical
              Guidance for Management of Patients with Con rmed Coronavirus Disease (COVID-19) and monitor the guidance
              website regularly for updates to these recommendations.
              Healthcare sta should evaluate persons with respiratory symptoms or contact with a COVID-19 case in a separate
              room, with the door closed if possible, while wearing recommended PPE and ensuring that the suspected case is
              wearing a face mask.
                   If possible, designate a room near each housing unit to evaluate individuals with COVID-19 symptoms, rather than
                   having them walk through the facility to be evaluated in the medical unit.
              Clinicians are strongly encouraged to test for other causes of respiratory illness (e.g., in uenza).
              The facility should have a plan in place to safely transfer persons with severe illness from COVID-19 to a local hospital if
              they require care beyond what the facility is able to provide.
              When evaluating and treating persons with symptoms of COVID-19 who do not speak English, using a language line or
              provide a trained interpreter when possible.



      Recommended PPE and PPE Training for Sta                                                                                                        and
      Incarcerated/Detained Persons
              Ensure that all sta (healthcare and non-healthcare) and incarcerated/detained persons who will have contact with
              infectious materials in their work placements have been trained to correctly don, do , and dispose of PPE relevant to the
              level of contact they will have with con rmed and suspected COVID-19 cases.
                    Ensure that sta and incarcerated/detained persons who require respiratory protection (e.g., N95s) for their work
                    responsibilities have been medically cleared, trained, and t-tested in the context of an employer’s respiratory
                    protection program.
                       For PPE training materials and posters please visit the CDC website on Protecting Healthcare Personnel
https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                              18/21
4/17/2020                                         Guidance on Management Document
                                   Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                          264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                      Filed 04/17/20            and Detention
                                                                                                                                        20 of Facilities
                                                                                                                                                 22 |PageCDC ID
                       For PPE training materials and posters, please visit#:5844         the CDC website on Protecting Healthcare Personnel.
              Ensure that all sta are trained to perform hand hygiene after removing PPE.
              If administrators anticipate that incarcerated/detained persons will request unnecessary PPE, consider providing training
              on the di erent types of PPE that are needed for di ering degrees of contact with COVID-19 cases and contacts, and the
              reasons for those di erences (see Table 1). Monitor linked CDC guidelines in Table 1 for updates to recommended PPE.
              Keep recommended PPE near the spaces in the facility where it could be needed, to facilitate quick access in an
              emergency.
              Recommended PPE for incarcerated/detained individuals and sta in a correctional facility will vary based on the type of
              contact they have with COVID-19 cases and their contacts (see Table 1). Each type of recommended PPE is de ned
              below. As above, note that PPE shortages are anticipated in every category during the COVID-19 response.
                   N95 respirator
                   See below for guidance on when face masks are acceptable alternatives for N95s. N95 respirators should be
                   prioritized when sta anticipate contact with infectious aerosols from a COVID-19 case.
                       Face mask
                       Eye protection – goggles or disposable face shield that fully covers the front and sides of the face
                       A single pair of disposable patient examination gloves
                       Gloves should be changed if they become torn or heavily contaminated.
                       Disposable medical isolation gown or single-use/disposable coveralls, when feasible
                           If custody sta are unable to wear a disposable gown or coveralls because it limits access to their duty belt
                           and gear, ensure that duty belt and gear are disinfected after close contact with the individual. Clean and
                           disinfect duty belt and gear prior to reuse using a household cleaning spray or wipe, according to the product
                           label.
                                If there are shortages of gowns, they should be prioritized for aerosol-generating procedures, care activities
                                where splashes and sprays are anticipated, and high-contact patient care activities that provide opportunities
                                for transfer of pathogens to the hands and clothing of sta .
              Note that shortages of all PPE categories are anticipated during the COVID-19 response, particularly for non-healthcare
              workers. Guidance for optimizing the supply of each category can be found on CDC’s website:
                  Guidance in the event of a shortage of N95 respirators
                        Based on local and regional situational analysis of PPE supplies, face masks are an acceptable alternative when
                        the supply chain of respirators cannot meet the demand. During this time, available respirators should be
                        prioritized for sta engaging in activities that would expose them to respiratory aerosols, which pose the
                        highest exposure risk.
                       Guidance in the event of a shortage of face masks
                       Guidance in the event of a shortage of eye protection
                       Guidance in the event of a shortage of gowns/coveralls


                                                                                                                N95          Face      Eye                      Gown/
             Classi cation of Individual Wearing PPE                                                            respirator   mask      Protection    Gloves     Coveralls

             Incarcerated/Detained Persons

             Asymptomatic incarcerated/detained persons (under                                                  Apply face masks for source control as feasible
             quarantine as close contacts of a COVID-19 case*)                                                  based on local supply, especially if housed as a cohort

             Incarcerated/detained persons who are con rmed or                                                               X
             suspected COVID-19 cases, or showing symptoms of
             COVID-19

             Incarcerated/detained persons in a work placement                                                                                       X          X
             handling laundry or used food service items from a
             COVID-19 case or case contact

             Incarcerated/detained persons in a work placement                                                  Additional PPE may be needed         X          X
             cleaning areas where a COVID-19 case has spent time                                                based on the product label. See
                                                                                                                CDC guidelines for more details.


https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                               19/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 21 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5845
                                                                                                                N95               Face           Eye                           Gown/
                Classi cation of Individual Wearing PPE                                                         respirator        mask           Protection           Gloves   Coveralls



                Sta

                Sta having direct contact with asymptomatic                                                                       Face mask, eye protection,
                incarcerated/detained persons under quarantine as close                                                           and gloves as local supply and
                contacts of a COVID-19 case* (but not performing                                                                  scope of duties allow.
                temperature checks or providing medical care)

                Sta performing temperature checks on any group of                                                                 X              X                    X        X
                people (sta , visitors, or incarcerated/detained persons),
                or providing medical care to asymptomatic quarantined
                persons

                Sta having direct contact with (including transport) or                                         X**                              X                    X        X
                o ering medical care to con rmed or suspected COVID-
                19 cases (see CDC infection control guidelines)

                Sta present during a procedure on a con rmed or                                                 X                                X                    X        X
                suspected COVID-19 case that may generate respiratory
                aerosols (see CDC infection control guidelines)

                Sta handling laundry or used food service items from a                                                                                                X        X
                COVID-19 case or case contact

                Sta cleaning an area where a COVID-19 case has spent                                            Additional PPE may be needed                          X        X
                time                                                                                            based on the product label. See
                                                                                                                CDC guidelines for more details.


            Classi cation of Individual Wearing PPE

            *
              If a facility chooses to routinely quarantine all new intakes (without symptoms or known exposure to a COVID-19 case) before integrating
            into the facility’s general population, face masks are not necessary.
            **
               A NIOSH-approved N95 is preferred. However, based on local and regional situational analysis of PPE supplies, face masks are an
            acceptable alternative when the supply chain of respirators cannot meet the demand. During this time, available respirators should be
            prioritized for procedures that are likely to generate respiratory aerosols, which would pose the highest exposure risk to sta .




      Verbal Screening and Temperature Check Protocols for
      Incarcerated/Detained Persons, Sta , and Visitors
      The guidance above recommends verbal screening and temperature checks for incarcerated/detained persons, sta ,
      volunteers, and visitors who enter correctional and detention facilities, as well as incarcerated/detained persons who are
      transferred to another facility or released from custody. Below, verbal screening questions for COVID-19 symptoms and
      contact with known cases, and a safe temperature check procedure are detailed.

                 Verbal screening for symptoms of COVID-19 and contact with COVID-19 cases should include the following questions:
                     Today or in the past 24 hours, have you had any of the following symptoms?
                           Fever, felt feverish, or had chills?
                                Cough?
                                Di culty breathing?
                       In the past 14 days, have you had contact with a person known to be infected with the novel coronavirus (COVID-
                       19)?
                 The following is a protocol to safely check an individual’s temperature:
                      Perform hand hygiene

https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                                              20/21
4/17/2020                                                  Guidance on Management Document
                                            Case 5:17-cv-02514-JGB-SHK            of Coronavirus Disease
                                                                                                   264-2 2019 (COVID-19) in CorrectionalPage
                                                                                                               Filed 04/17/20            and Detention
                                                                                                                                                 22 of Facilities
                                                                                                                                                          22 |PageCDC ID
                                                                                                 #:5846

                       Put on a face mask, eye protection (goggles or disposable face shield that fully covers the front and sides of the
                       face), gown/coveralls, and a single pair of disposable gloves
                       Check individual’s temperature
                       If performing a temperature check on multiple individuals, ensure that a clean pair of gloves is used for each
                       individual and that the thermometer has been thoroughly cleaned in between each check. If disposable or non-
                       contact thermometers are used and the screener did not have physical contact with an individual, gloves do not
                       need to be changed before the next check. If non-contact thermometers are used, they should be cleaned routinely
                       as recommended by CDC for infection control.
                       Remove and discard PPE
                       Perform hand hygiene
                                                                                                                                                                  Page last reviewed: April 9, 2020




https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-correctional-detention.html                                                                                         21/21
